Case 1:20-cv-05078-LAK Document 2 Filed 07/07/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Fe ROR S ot om soho ee ee ee ee ee x
WADIA EL-HAGE,
Movant,
20-cv-5078 (LAK)
-against- (98-cr-1023 (LAR))
UNITED STATES OF AMERICA,
Respondent.
TESS ES SASS GI: ELT ee Me RAE Ge RE BES Sle eee eee eae xX

LEWIS A. KAPLAN, District Judge.

On May 29, 2001, movant was convicted after jury trial of (1) conspiracy to murder
United States nationals (Count One), (2) conspiracy to murder United States officers and employees
(Count Three), (3) conspiracy to damage or destroy United States property (Count Five), and (4)

re Terrorist Bombings of U.S. Embassies in East Africa, 532 F.3d 93, 151 (2d Cir. 2008). On
remand, this Court sentenced movant to life imprisonment on Counts One and Three, twenty years’
imprisonment on Count Five, and five years’ imprisonment on each of the false statement counts, the
terms to run concurrently. 98-cr-1023, Dkt. 1197. This sentence was affirmed by the Court of
Appeals. United States y. El-Hage, 589 F. App’x. 29, 32 (2d Cir. 2015). In April’2016, movant
sought relief pursuant to 28 U.S.C. § 2255. 16-cv-3119 (LAK). That motion was denied on the
merits. /d. Dkts. 4, 5, 34.

On June 8, 2020, movant filed a new Section 2255 motion seeking relief, ostensibly
on the basis of United States v. Davis, 139 S.Ct. 2319 (2019). But “a petitioner incarcerated pursuant
to a federal judgment cannot bring a ‘second or successive’ motion for habeas relief, unless he or she
first obtains permission from a court of appeals.” Johnson v. United States, 623 F.3d 41, 43 (2d Cir.
2010) (quoting 28 U.S.C. § 2255(h)). As this motion challenges the same judgment that was the
subject of El-Hage’s previous Section 2255 motion, 98-cr-1023 (LAK), 16-cv-3119 (LAK), this is
a “second or successive” motion for habeas relief. Id. at 44-46. This Court therefore lacks the power
to address it absent permission of the Court of Appeals. In accordance with the procedure established
in Liriano v. United States, 95 F.3d 119 (2d Cir. 1996), the present application must be transferred
to the Court of Appeals.

The Clerk shall transfer the application and this order to the Court of Appeals. The
Clerk is directed also to mail a copy of this order to El-Hage.
SO ORDERED.
Dated: July 7, 2020 y

ly 4

tama i
“ iene . an
United States ict Judge

      

 
